Citation Nr: 1142688	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for numbness of the left side of the face to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from May 1974 to May 1978, from October 2001 to September 2002, from March 2003 to August 2004, and from June 2005 to June 2006.  His DD Form 214 reflects that he served in the Southwest Asia (SWA) Theater of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


FINDING OF FACT

At no time during the current appeal period has the Veteran been shown to have a chronic disability manifested by numbness of the left side of the face or has objective pathology manifested by such symptoms been shown.


CONCLUSION OF LAW

Chronic disability manifested by numbness of the left side of the face was not incurred in or aggravated by the Veteran's active military service, nor is it due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, in letters dated in July 2006 and July 2008, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, the effect of this duty upon his claim, as well as the manner in which disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  The timing defect of the 2008 correspondence was cured by the RO's subsequent readjudication of the claim and issuance of a supplemental statement of the case in September 2008.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  His in-service and post-service treatment reports are of record and the RO obtained VA examinations in August 2006 and August 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are more than adequate, as together they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  Further, the Veteran has not brought forth any medical evidence that would refute the VA opinions, and no additional post-service medical records that discuss the etiology of his facial numbness have been obtained and associated with the claims folder.  Accordingly, the Board finds that there is no basis to conclude that the VA examinations were inadequate, or that a remand for a new examination is required.  

VA has satisfied its duty to assist the Veteran in informing him of the evidence needed and in obtaining evidence pertinent to this appeal.  No useful purpose would be served in remanding this matter for more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio, supra.  

Law and Analysis

The Veteran seeks service connection for numbness of the left side of the face, which he contends is the result of an undiagnosed illness caused by environmental hazards while he was stationed in Iraq.  He has not received treatment for this problem and does not take medication.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below.  The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. §3.317.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws of the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness or a chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit-of-the-doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Turning to the evidence of record in the present appeal, service treatment records (STRs) fail to reveal any significant complaints involving facial numbness.  There is also no post-service medical evidence of record that the Veteran is currently being treated for left side facial numbness.  

During VA examination in February 2006, the Veteran reported that, while stationed in Iraq in late December 2005 to May 2006, he noticed problems with twitching on the left side of the face that lasted several days and then resolved.  He also developed numbness in the area of the left cheek down to the corner of his left lip that he described as feeling like Novocain.  The Veteran also gave a history of numbness in the both lower extremities and both forearms that initially started in 1993.  He denied any problems with vision, swallowing, hearing, or memory.  He also denied a history of falls, weakness, paralysis, or bowel/bladder incontinence.  The Veteran reported that he also noticed problems with right upper extremity numbness, which led him to get a magnetic resonance imaging (MRI) study of his neck that revealed nerve entrapment at C-5 on the right.  A MRI study of the head was normal.  According to the Veteran, his right arm numbness has been attributed to the cervical spine findings.  However, no one has been able to tell him about the etiology of his facial numbness as all the tests have been negative.  

Examination revealed muscle strength was 5/5 in the bilateral upper and lower extremities, equal and symmetric bilaterally grip strength, and reflexes that were equal and present for the biceps, brachial radialis, patella and ankle.  Babinski's was unequivocal bilaterally, and there was no evidence of atrophy or edema of the bilateral upper and lower extremities.  Cranial nerves II through XII were grossly intact, and sensation to light touch on the right and left sides of the face was symmetric.  The examiner concluded there was no sensory deficit found on examination of the left face.  The Veteran's complaints of facial numbness were examined and tested twice with no difference in sensation with light touch on the right or left side of the face.  There was nothing to explain the Veteran's subjective reports of left side facial numbness, and no residuals were found on examination.  

When again examined by VA in August 2008, the Veteran reiterated his complaints of numbness on the left side of the face from the pre-auricular region to include the cheek and left half of the chin.  He was not sure of the cause, but indicated that he was exposed to toxic waste from burning pits while in Iraq in January 2006.  He complained of constant numbness and some tingling, which he described as feeling like "a Novocain injection that is just beginning to wear off."  He denied any facial pain.  The examiner reviewed the STRs reflecting removal of a basal cell carcinoma from the left cheek in February 2002 with no documentation of face numbness.  The Veteran was not receiving any current treatment for his complaints.  
Examination revealed the cranial nerves were intact.  Overall sensation was normal to soft and sharp touch, that with light touch the Veteran reported the left side of his face did not feel as cool as the remainder of the face.  There was no pain on palpation and the temporal and masseter muscles were normal.  Corneal reflexes were normal bilaterally, as were the trapezius and sternocleidomastoid muscles.  All muscles of facial expression were normal.  The tongue was also normal, and the palate elevated normally.  Motor strength and reflexes were both normal.  The examiner found no specific pathology to render a diagnosis and noted that the Veteran's current condition was less likely as not a result of military service time due to airborne exposures while in Iraq.  He explained that it would be very unlikely for an airborne exposure to preferentially affect only one side of the face and that, while the Veteran had previous excision for skin cancer of the left side of his face, it would not be typical for symptoms from this procedure to occur four years later.  

In this case, the primary impediment to a grant of service connection is the absence of medical evidence of a diagnosis.  Facial numbness by itself is not disabling and in any event is not conclusive clinical evidence of a chronic disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  Here, there is no post-service evidence that the Veteran is currently being treated for numbness of the left side of the face.  In addition, neither VA examiner indicated any identifiable pathology involving the facial numbness despite the Veteran's complaints, and the claims folder contains no competent evidence refuting these opinions.  Simply put, in the absence of proof of present disability there can be no valid claim. 

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Of particular significance to the Board in this matter, however, is the fact that, at no time during the current appeal has a diagnosis of a chronic disability manifested by left facial numbness been made.  

Moreover, there is also no objective indicator of a chronic disorder manifested by facial numbness as required by 38 C.F.R. § 3.317(a)(3).  The Board notes that a central requirement for service connection is that objective evidence of a chronic disability perceptible to an examining physician be present.  In this regard, although the Veteran has articulated subjective complaints of facial numbness as evidence of objective indications of chronic disability, the Board cannot ignore the VA examiners who essentially concluded there was no objective indicator of illness.  Notably, the August 2006 VA examiner found no sensory deficit of the left face and the August 2008 VA examiner found no specific pathology associated with the Veteran's complaints of left facial numbness.  Furthermore, the August 2008 VA examiner also went on to conclude that the Veteran's complaints of facial numbness were not the result of airborne exposures while in Iraq.  Additionally, there is no lay or medical evidence of non-medical indications of a chronic qualifying disability that is capable of independent verification.  Therefore, the Veteran is not entitled to service connection under the presumption provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  See Sabonis v. Brown, 6 Vet. App. 426, 460 (1994) (where the law and not the evidence is dispositive of the claim, the claim should be denied because of lack of entitlement under the law).

Finally, in reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements.  As to his assertions that he has a chronic disability manifested by facial numbness as a result of service, the Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

That said, the Board notes that the Veteran in the current appeal is not a medical professional and that his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His contentions are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  The Board emphasizes that, although a veteran generally can report his or her observations concerning symptoms, in this particular case, the Veteran's complaints were considered by a medical professional, who nevertheless affirmatively found the absence of a current disability and a lack of objective pathology supportive of such complaints.  The probative value of the Veteran's implied or explicit assertions that his symptoms amount to a disability are greatly outweighed by that of the VA examiners.  See Jandreau supra & Buchanan supra.  Accordingly, for these reasons, the preponderance of the evidence is against the claim.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for numbness of the left side of the face, to include as a result of an undiagnosed illness, is denied.  


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


